Citation Nr: 1029712	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  08-28 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office 
(RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1989 to August 
1996; from March 1999 to October 1999; from February 2003 to 
January 2005; and from July 2005 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 RO decision, which terminated 
compensation for tinnitus, effective July 7, 2005, due to return 
to active duty service, and assigned a noncompensable evaluation, 
effective May 8, 2007. 

The Board notes that the September 2008 statement of the case 
(SOC) also included the issue of entitlement to a compensable 
evaluation for psychiatric signs and symptoms due to undiagnosed 
illness (to include fatigue, dizziness, heart pounding).  In the 
September 2008 VA Form 9 Appeal, however, the Veteran indicated 
that he only wished to appeal the issue of entitlement to a 
compensable evaluation for service-connected tinnitus.  As such, 
the issue of entitlement to a compensable evaluation for 
psychiatric signs and symptoms due to undiagnosed illness (to 
include fatigue, dizziness, heart pounding) is not currently on 
appeal before the Board. 

In October 2008, the Veteran submitted a notice of disagreement 
(NOD) with a September 2008 rating decision, in which the RO 
continued a noncompensable evaluation for service-connected 
residuals of a fracture of the right scapula and denied a claim 
for service connection for posterior subligamentous bulging discs 
at L3, L4, and L5 with right lower extremity radiculopathy.  In a 
March 2009 rating decision, the RO found that clear and 
unmistakable error had been found in the evaluation assigned to 
degenerative changes of the right acromioclavicular joint 
(previously evaluated as residuals of a fracture of the right 
scapula) and assigned a retroactive increased evaluation of 10 
percent, effective June 25, 2008.  In a March 2009 statement, the 
Veteran indicated that this decision satisfied his appeal with 
regard to the issue of degenerative changes of the right 
acromioclavicular joint.  As such, this issue is not currently 
before the Board.

In an August 2009 rating decision, the RO granted service 
connection for posterior subligamentous bulging disks at L3, L4, 
and L5 with right lower extremity radiculopathy.  This decision 
was a complete grant of benefits with respect to this issue.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, 
this issue is not currently on appeal before the Board.

The Board notes that additional evidence has been associated with 
the claim file after the most recent SOC was issue with respect 
to the claim on appeal.  However, as this evidence is not 
pertinent to the Veteran's claim for an increased rating for 
service-connected tinnitus, the Board may proceed to adjudicate 
the claim with no prejudice to the Veteran. 

Additionally, the Board notes that the Veteran indicated on his 
September 2008 VA Form 9 Appeal that he would like to be 
scheduled for a hearing before a member of the Board in 
Washington, D.C.  However, the Veteran later submitted a 
statement in December 2009 indicating that he would like to 
withdraw this request for a hearing.  As such, the Board may 
proceed to adjudicate the claim on the merits.

Finally, the Board notes that the Veteran submitted a claim for 
service connection for chronic right elbow pain in June 2007.  In 
June 2008, the Veteran submitted a claim for service connection 
for fracture of the glenoid fossa with several chronic appearing 
bone fragments.  It does not appear that the RO issued a decision 
on these matters.  Therefore, the issues of entitlement to 
service connection for chronic right elbow pain and 
entitlement to service connection for fracture of the 
glenoid fossa with several chronic appearing bone 
fragments have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.  






FINDING OF FACT

The Veteran's service-connected tinnitus is assigned a 10 percent 
rating, the maximum rating authorized under Diagnostic Code 6260, 
effective May 8, 2007.


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent, but no more, for 
tinnitus have been met, effective May 8, 2007.  There is no legal 
basis for the assignment of a schedular evaluation in excess of 
10 percent for tinnitus.  38 U.S.C.A. § 1155; (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that the 
claimant provide any evidence in his or her possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this element 
is harmless. 

A VCAA letter dated in April 2008 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The 
Veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  This letter 
informed him that additional information or evidence was needed 
to support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  Additionally, the 
April 2008 letter described how appropriate disability ratings 
and effective dates were assigned.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's available service treatment records and relevant VA 
and private medical records are in the file.  All records 
identified by the Veteran as relating to this claim have been 
obtained, to the extent possible.  The Board finds that the 
record contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

The RO provided the Veteran with a general medical examination in 
May 2007.  There is no objective evidence indicating that there 
has been a material change in the severity of the Veteran's 
service-connected disability since he was last examined.  See 
38 C.F.R. § 3.327(a) (2009).  The duty to assist does not require 
that a claim be remanded solely because of the passage of time 
since an otherwise adequate examination was conducted.  See 
VAOPGCPREC 11-95.  

As will be discussed below, the Board does take issue with one of 
the conclusions made by the VA examiner in that report; 
therefore, the Board has considered whether a new, more accurate 
VA examination is necessary.  However, in this case, the Board 
finds that the Veteran's own lay testimony is sufficient to 
resolve the appeal in his favor, and to warrant the award of the 
maximum 10 percent rating available under the applicable 
diagnostic code. Under such circumstances, the Board finds that 
arranging for another VA examination is unnecessary and would 
needlessly delay adjudication of this claim.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II. Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2009).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2009).  But where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v.  Brown, 
7 Vet. App. 55 (1994).  However, in such cases, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such symptoms 
warrant different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2009).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

A noncompensable evaluation is currently assigned to the 
Veteran's tinnitus, effective May 8, 2007, under Diagnostic Code 
6260.  The Veteran is seeking a higher evaluation.  

The Board notes that the Veteran was previously assigned a 10 
percent evaluation for tinnitus, effective August 31, 1996, under 
Diagnostic Code 6260.  Subsequent to this grant of benefits, the 
Veteran returned to active duty service on more than one 
occasion.  

The Board notes that 38 U.S.C.A. § 5304(c) (West 2002) prohibits 
the receipt of VA disability compensation benefits for any period 
for which the person receives active service pay.  See 38 C.F.R. 
§ 3.654, 3.700 (2009).  As such, the Veteran's VA disability 
compensation benefits were discontinued during the time he was on 
active duty service.  

After his most recent period of active duty service from July 
2005 to May 2007, an August 2007 rating decision was issued, 
which terminated compensation for tinnitus, effective July 7, 
2005, due to return to active duty service, and assigned a 
noncompensable evaluation, effective May 8, 2007.  See 38 C.F.R. 
§ 3.654(b)(2) (2009) (when payments are resumed based on release 
from active service, compensation will be authorized based on the 
degree of disability found to exist at the time the award is 
resumed).  The Veteran has objected to the noncompensable 
evaluation assigned to his service-connected tinnitus, effective 
May 8, 2007, and asserts that he should still receive the 10 
percent evaluation that was assigned to his tinnitus prior to his 
most recent period of active duty service. 

The Board notes that tinnitus is evaluated under Diagnostic Code 
6260, which was revised effective June 13, 2003, to clarify 
existing VA practice that only a single 10 percent evaluation is 
assigned for tinnitus, whether the sound is perceived as being in 
one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2009).

Prior to that date, recurrent tinnitus was also rated 10 percent 
disabling, which was the highest schedular rating assignable.  A 
note following the former regulation provided:

A separate evaluation for tinnitus may be combined with an 
evaluation under diagnostic codes 6100, 6200, 6204, or other 
diagnostic code, except when tinnitus supports an evaluation 
under one of those diagnostic codes.

38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

The changes to Diagnostic Code 6260 were interpretive only; they 
merely codified VA's practice of assigning only a single 10 
percent evaluation for tinnitus, even where the sound is 
perceived in both ears.  In other words, VA's comments merely 
explained or clarified the Department's intent in providing a 
single 10 percent disability rating under Diagnostic Code 6260.  
In fact, the proposed amendment explicitly stated that no 
substantive change was involved.  See 67 Fed. Reg. 59,033 
(September 19, 2002).

The Court challenged the Board's understanding of the July 2003 
amendment as being merely interpretive in Smith v. Nicholson, 19 
Vet. App. 63 (2005).  There, the Court reversed a Board decision 
that found that, under pre-June 2003 regulations, no more than a 
single 10-percent rating could be provided for tinnitus, whether 
perceived as bilateral or unilateral.  The Court held that pre-
1999 and pre-June 13, 2003, versions of Diagnostic Code 6260 
required that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  The 
Federal Circuit reversed the Veterans Court's decision in Smith, 
and affirmed VA's long-standing interpretation of Diagnostic Code 
6260 as authorizing only a single 10-percent rating for tinnitus, 
whether perceived as unilateral or bilateral.  Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing Supreme Court 
precedent, the Federal Circuit explained that an agency's 
interpretation of its own regulations was entitled to substantial 
deference by the courts as long as that interpretation was not 
plainly erroneous or inconsistent with the regulations.  Id.  
Finding that there was a lack of evidence in the record 
suggesting that VA's interpretation of Diagnostic Code 6260 was 
plainly erroneous or inconsistent with the regulations, the 
Federal Circuit concluded that the Court erred in not deferring 
to VA's interpretation.

In the case currently on appeal, the Board notes that the RO 
assigned the Veteran a noncompensable evaluation to his service-
connected tinnitus based on the fact that his service treatment 
records from his most recent period of active duty service are 
negative for complaints of tinnitus, and, in a May 2007 VA 
examination report, it was noted that the Veteran does not have 
tinnitus, and previous ringing of the ears was not tinnitus but a 
symptom of wax buildup.   

The Veteran indicated in a September 2007 NOD that he has 
tinnitus on a recurrent basis, which is sometimes worse than 
others.  He asserted that he has learned that he will always 
suffer from this condition and has learned that complaining to 
doctors does little more than take up their time and his own 
time.  He also indicated that he did not recall this issue being 
addressed at the May 2007 VA examination and, if it was, there is 
confusion  and inaccuracies in the resulting VA medical record.  
In his September 2008 VA Form 9 Appeal, the Veteran indicated 
that, during his recent VA examination, he must have been having 
a good day and stated that his ears were not ringing.  However, 
he meant at that very point in time.  He asserted that the 
examiner did not make it clear, and he did not understand that 
the question meant do his ears ever ring. 

The Board notes that the Veteran is competent to offer a 
description of the symptoms he experiences, such as ringing in 
his ears.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Therefore, as the Veteran has specifically indicated in 
recent statements that he experiences recurrent tinnitus; he has 
provided a reason as to why he does not seek current medical 
treatment for this disability, namely that he has been informed 
there is no treatment that will help; and he has indicated that 
there was some sort of miscommunication at the May 2007 VA 
examination regarding his reports of tinnitus, the Board will 
resolve all reasonable doubt in favor of the Veteran and grant 
the Veteran's claim for an increased evaluation of 10 percent for 
his service-connected tinnitus, effective May 8, 2007, under 
Diagnostic Code 6260.

Furthermore, the Board notes that, in this instance, the 
effective date of the award of 10 percent for tinnitus is after 
the date of the June 13, 2003, amendment to the rating code.  
Thus, a 10 percent rating is clearly the maximum rating 
assignable regardless of whether the tinnitus is perceived in one 
ear or both.  

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  However, as the Veteran's service-connected tinnitus 
has not been shown by objective clinical evidence of record to 
cause marked interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities; has not 
necessitated frequent periods of hospitalization; and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability, the Board finds that the requirements for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not 
been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).

In summary, the Board concludes that the evidence supports an 
increased rating of 10 percent, effective May 8, 2007, to the 
present.  Assignment of staged ratings has been considered and is 
not for application.   Hart, supra.  With regard to assigning an 
evaluation in excess of 10 percent, as the disposition of the 
claim for a higher schedular rating is based on the law, and not 
the facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to an evaluation of 10 percent for service-connected 
tinnitus is granted, effective May 8, 2007, subject to the laws 
and regulations governing the payment of monetary awards.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


